Citation Nr: 1420981	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for colon polyps.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for diabetic peripheral neuropathy of the extremities.  

7.  Entitlement to an initial compensable rating for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana and from a February 2010 rating decision by the RO in Seattle, Washington.  

The issue of entitlement to an initial compensable rating for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have tinnitus that is related to active service.

2.  The Veteran does not have a bilateral knee disability that is related to active service.

3.  The Veteran does not have colon polyps that are related to active service.

4.  The Veteran does not hypertension that is related to active service.

5.  The Veteran does not have a psychiatric disability, to include PTSD, that is related to active service. 

6.  The Veteran does not have peripheral neuropathy that is attributable to active service, including exposure to herbicides in service or was caused or made worse by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The Veteran does not have a bilateral knee disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The Veteran does not have colon polyps that are the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2013).

6.  The Veteran does not have peripheral neuropathy that is the result of disease or injury incurred in or aggravated during active service, including exposure to herbicides and peripheral neuropathy is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2009 and June 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking the agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2011 statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for service connection for a bilateral knee disability, colon polyps, and hypertension, the record is devoid of any competent lay or medical evidence that the disabilities are the result of a disease or injury incurred in or aggravated by active service because an inservice event or injury is not shown.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

VA must provide a medical examination as necessary to make a decision on claims, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had offered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran has not reported a continuity of the symptoms of the claimed disabilities since separation.  Instead, he has asserted a relationship between his claimed disabilities and his service which is outside his competence as a layperson.  Moreover, the Veteran has not submitted competent evidence to support those blanket assertions.  Therefore, the Board finds that examinations are not necessary because the competent evidence of record does not indicate a relationship between the claimed bilateral knee disability, colon polyps, and hypertension and service.

The Board also finds that all of the other duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not identified any additional, unobtained, relevant, available evidence that VA has a duty to obtain.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Certain chronic diseases, including hypertension or organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disabilities at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy are not applicable.  38 U.S.C.A. § 1154(b) (West 2002).



Tinnitus

The Veteran submitted a claim of entitlement to service connection for tinnitus.  

The Veteran's service medical records do not show any complaints, findings, or treatment for tinnitus or any ringing of the ears.  Clinical evaluations of the ears were normal at the Veteran's November 1964 entrance examination and December 1968 separation examination.  

Private treatment reports from C. Pinkerton, M.D., do not show any complaints, findings, or treatment for tinnitus.  

At a July 2009 VA audiological examination, the Veteran denied any current complaints of tinnitus.  The examiner concluded that the Veteran denied tinnitus at the time of the examination and therefore offered no opinion as to the etiology of tinnitus.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for tinnitus. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of tinnitus at any time during service or since that time.  Moreover, aside from filing his claim for tinnitus, the Veteran has submitted no evidence to suggest that he suffers from tinnitus.  While tinnitus is a subjective disability, the Veteran has not offered any statements claiming to suffer from ringing of the ears.  Additionally, he denied tinnitus at a VA examination and private medical records associated with the claims file do not show any complaint, diagnosis, or treatment for tinnitus.  The Board finds that the preponderance of the evidence is against a finding that a diagnosis of tinnitus is warranted.

In the absence of a diagnosis of tinnitus related to the Veteran's active duty, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim for tinnitus must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Bilateral Knee Disability

The Veteran filed a claim of entitlement to service connection for a bilateral knee disability.

A review of the Veteran's service medical records shows that he reported rheumatism/swelling of the knees on a report of medical history form prepared in conjunction with his November 1964 entrance examination.  The examiner noted that the Veteran had swollen hands and feet in 1963 which was treated with no sequelae.  Clinical evaluation of the lower extremities was normal at the November 1964 entrance examination and at the December 1968 separation examination.  The records do not show any complaints, findings, or treatment for a disability of either knee.  

Post-service private treatment reports from Dr. Pinkerton do not show any complaints, findings, or treatment for a disability of either knee.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a bilateral knee disability. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of any disability of either knee at any time during service or since that time.  Moreover, aside from filing his claim for "swelling and pain of the knees," the Veteran has submitted no evidence to suggest that he has any diagnosed bilateral knee disability.  

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has swelling and pain of the knees, the fact remains that he has not been diagnosed with a knee disability or arthritis based on radiographic evidence which is necessary in order to confirm a diagnosis of arthritis.  Furthermore, the evidence does not show any event, injury, or disease in service to which any claimed knee disability is related.

In the absence of a diagnosis of a bilateral knee disability related to the Veteran's active duty, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board finds the preponderance of the evidence is against the claim and the claim for a bilateral knee disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Colon Polyps

The Veteran claims that he has colon polyps related to his active duty service.  

The Veteran's service medical records do not show any complaints related to any disability of the colon.  

A June 1999 barium enema with air contrast revealed a one-centimeter (cm) filling defect at the junction of the ascending colon and cecum which could represent a small polyp.  

A July 1999 colonoscopy with hot biopsy revealed a polyp in the sigmoid colon measuring less than five-centimeters.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for colon polyps. 

The Board finds that the competent evidence does not show a relationship between the Veteran's colon polyp and his period of active service.  The earliest medical evidence of a diagnosis of a colon polyp was in 1999 when the Veteran was noted to have a possible polyp.  Therefore, the earliest indication of a colon polyp came over thirty years after the Veteran left service. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000).  The amount of time that passed between service and the first indication of a colon polyp is evidence that weighs against the Veteran's claim. 

The evidence does not show any relationship between the Veteran's colon polyp and his period of active service.  The Veteran has not submitted any competent evidence which provides any basis for a conclusion that the Veteran's colon polyp is related to his period of service.

Although the Veteran contends that he had a colon polyp related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide the requisite etiology of a colon polyp because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, statements regarding the Veteran's colon polyp being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

Furthermore, colon polyps are not among the diseases for which service connection can be presumed based on exposure to herbicides during service.  38 C.F.R. §§ 3.307, 3.309 (2013); Notice, 79 Fed. Reg. 20,308 (Apr. 11, 2014).

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had a colon polyp during service and the record does not contain competent evidence linking a colon polyp to service.  There is also no lay evidence of any continuity of symptomatology between active service and any colon polyp.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a colon polyp, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2013).

Hypertension

The Veteran's service medical records do not show any complaints, findings, or treatment for elevated blood pressure during service.  The Veteran's blood pressure was recorded as 132/80 at the November 1964 entrance examination and 124/86 at the December 1968 separation examination.

A February 1983 statement from a VA staff physician indicates that no significant abnormalities were found on Agent Orange examination.

A May 1999 entry from Dr. Pinkerton shows that the Veteran had a history of hypertension and needed to be back on medication.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension. 

The Board finds that the competent evidence does not show a relationship between hypertension and active service.  The earliest medical evidence of a diagnosis of hypertension came in 1999 when the Veteran was noted to have a history of hypertension and should go on medication.  Therefore, the earliest indication of a diagnosis of hypertension came over thirty years after the Veteran left service, although the Board concedes that report indicated a history prior to that date. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first indication of a diagnosis of hypertension is evidence that weighs against the Veteran's claim. 

The evidence does not show a relationship of the Veteran's hypertension and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that hypertension is related to his period of service.  Moreover, there is no objective evidence that the Veteran was diagnosed with hypertension within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309 (2013).

Although the Veteran contends that he has hypertension related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide the requisite etiology of hypertension because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, statements regarding the Veteran's hypertension being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

Furthermore, hypertension is not among the diseases for which service connection can be presumed based on exposure to herbicides during service.  38 C.F.R. §§ 3.307, 3.309 (2013); Notice, 79 Fed. Reg. 20,308 (Apr. 11, 2014).

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had hypertension during service and the record does not contain competent evidence linking hypertension to service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a hypertension, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2013).

PTSD

The Veteran claims that he has PTSD as a result of active duty service in the Republic of Vietnam.  

The Veteran's service medical records are negative for any reference to treatment for or complaints of any psychiatric disorder.  

The Veteran's service personnel records show service in the Republic of Vietnam from August 1965 to July 1966.  

Private treatment reports from Dr. Pinkerton do not include any reference to treatment for or a diagnosis of any psychiatric disability.  

At an August 2009 VA psychiatric examination, the Veteran reported that his stressors included exposure to mortar and rocket attacks in Da Nang and participation in search and destroy operations.  Following a clinical evaluation and psychiatric examination, the examiner indicated that the Veteran met the stressor criterion based on his combat experiences in Vietnam.  However, there was no evidence of hyperarousal symptoms.  The examiner concluded that the Veteran did not meet the criteria for PTSD or any other psychiatric disorder.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for PTSD or any other psychiatric disability. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of PTSD or any other psychiatric disorder at any time during service or since that time.  The private evidence of record does not include a diagnosis of PTSD.  Moreover, when examined by VA, a diagnosis of PTSD was not rendered.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD or any other psychiatric disorder.  

Moreover, although the Veteran contends that he has PTSD related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide a medical diagnosis or the requisite etiology of any diagnosed psychiatric disabilities because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, statements regarding the Veteran's claimed PTSD being related service are not competent as the Veteran is not medically qualified to render a psychiatric diagnosis.  

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran has PTSD or any other psychiatric disability during service and the file does not contain competent evidence linking any psychiatric disability to service.  There is also no competent lay evidence of any continuity of symptomatology between active service and the Veteran's claimed PTSD. Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD or any other psychiatric disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Peripheral Neuropathy

The Veteran claims that he has peripheral neuropathy as a result of his service-connected diabetes mellitus.  The Board will also consider whether service connection is warranted on a presumptive basis.  

The Veteran's service medical records do not show any complaints, findings, or treatment for peripheral neuropathy.  Clinical evaluations of the Veteran's upper and lower extremities were normal at the November 1964 and December 1968 entrance and separation examinations.  

The Veteran's service personnel records show service in the Republic of Vietnam from August 1965 to July 1966.  

Private treatment reports from Dr. Pinkerton do not include any complaints, findings, or treatment for diabetic peripheral neuropathy.  

At an August 2009 VA examination, the Veteran reported tingling and numbness in the upper and lower extremities.  Neurological and sensory examinations were normal.  The examiner specifically determined that there was no peripheral neuropathy found on examination.  

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The diseases for presumptive service connection based on herbicide exposure include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for diabetic peripheral neuropathy on a direct, secondary, or presumptive basis. 

As an initial matter, the Board notes that the Veteran served in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of peripheral neuropathy of any extremity at any time during service or since that time.  The private medical records associated with the claims file do not show treatment for or a diagnosis of any peripheral neuropathy.  Moreover, when examined by VA to determine whether a diagnosis of peripheral neuropathy was appropriate, the examiner specifically found that peripheral neuropathy was not present.

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has numbness and tingling of the upper and lower extremities, the fact remains that he has not been diagnosed with peripheral neuropathy of any extremity.  

In the absence of a diagnosis of peripheral neuropathy related to the Veteran's active duty or a service-connected disability, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim for diabetic peripheral neuropathy must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral knee disability is denied.  

Entitlement to service connection for colon polyps is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetic peripheral neuropathy of the extremities is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to an initial compensable rating for bilateral hearing loss can be reached.  

The Veteran was last provided a VA examination to assess hearing loss disability in July 2009, almost five years ago.  VA's duty to assist includes the duty to conduct a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination is stale.  The Veteran's service-connected disability may have worsened since the date of the last examination.  In order to properly adjudicate the increased rating claim, another examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to evaluate the current severity of his bilateral hearing loss.  The examiner must review the claims file and must note that review in the report. The evaluation should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2013).  In addition, the examiner should comment upon whether the Veteran's service-connected bilateral hearing loss results in marked interference with employment and should note any social and industrial impairment due to hearing loss. 

2. Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


